Citation Nr: 1326244	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO. 11-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1972 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO, in pertinent part, denied service connection for PTSD.

Although the Veteran's claim for service connection was limited to PTSD, the record in this case reveals current diagnoses of depressive disorder not otherwise specified (NOS) and anxiety disorder NOS; therefore, the issue on appeal encompasses service connection for any psychiatric disability in addition to PTSD. Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009). 

The Board has reviewed the Virtual VA paperless claims processing system in preparing this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In an August 2009 statement, the Veteran indicated that was involuntarily committed for a period of four months in 1992 at a non-VA mental health facility, and requested that VA acquire those records prior to the adjudication of his claim. VA is obligated to assist the Veteran in attempting to obtain those records. 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).

Service personnel records are not on file and may be helpful.  In view of multiple diagnoses, a psychiatric exam with nexus opinion is indicated.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed condition, to specifically include Hill Crest Behavioral Services Center in Birmingham, Alabama.

After the Veteran has signed the appropriate release(s), those records not already associated with the claims file should be obtained and associated therewith. The RO/AMC must make at minimum two attempts to obtain the records. All attempts to procure any outstanding treatment records should be documented in the claims file. If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain the Veteran's service personnel file for association with the claims folder.

3.  Thereafter, but whether records are obtained or not, schedule the Veteran for a VA psychiatric examination.  All indicated tests should be accomplished and all findings reported in detail.  The claims folder should be made available to the examiner for review prior to entering any findings.  The examiner is asked to identify and diagnose any chronic acquired psychiatric disorder found.  The examiner is also asked, after a review of the record, to enter an opinion as to whether it is more likely than not (50 percent probability or higher) that any psychiatric disorder found is related to service or in-service event or occurrence.  A complete rationale for any opinion entered is requested.

4.  Then, readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

